990 So.2d 609 (2008)
Kelvin COBB, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1847.
District Court of Appeal of Florida, Third District.
August 27, 2008.
Kelvin Cobb, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, SUAREZ, and CORTIÑAS, JJ.
WELLS, Judge.
Affirmed. See Almendares v. State, 916 So.2d 29, 30 (Fla. 4th DCA 2005) (holding that except where sentences are being imposed under various sentencing enhancement statutes for offenses occurring in a single criminal episode, "[a] trial judge may sentence a criminal defendant to concurrent or consecutive sentences," citing sections 775.021(4)(a), 921.16(1), and 921.0024(2), Florida Statutes (2003)).